 

Exhibit 10.1

 

SETTLEMENT, GENERAL, AND MUTUAL RELEASE OF CLAIMS, AND

ASSIGNMENT OF INTEREST TRANSFER AGREEMENT

 

THIS SETTLEMENT, GENERAL RELEASE OF CLAIMS, AND ASSIGNMENT OF INTEREST TRANSFER
AGREEMENT (the “Agreement”) is made and entered into as of March 31, 2016, by
and between MCPI, Inc. (“MCPI”), a Nevada corporation, Bendor Investments Ltd.
(“Bendor”), an Oregon corporation, and Charles Stidham, an individual residing
in Texas (“Stidham”) (Bendor and Stidham are each referred to individually as a
“Buyer”, and collectively, “Buyers”).

RECITALS:

 

WHEREAS, the Buyers and MCPI have come to a point where it is no longer
economically feasible nor desirable for them to work collaboratively at managing
and operating certain medical and recreational marijuana dispensaries (the
“Stores”) located in the State of Oregon; and

 

WHEREAS, Buyers have advanced approximately $1,095,389.57 (the “Loan”) to fund
the operations of the Stores and MCPI but MCPI lacks the funds to repay the Loan
and the interest accruing thereon and lacks the funds to operate the Stores; and

 

WHEREAS, MCPI has asserted a claim against Bendor alleging that Bendor owes it
approximately $342,695.47 for management fees relating to the Stores’
operations, which claim Bendor disputes; and

 

WHEREAS, the Buyers and MCPI (collectively the “Parties”) wish to avoid the
expense of litigation and have agreed to settle all of their current and ongoing
differences concerning the claims of the Parties, which have either been alleged
or would have been alleged in a court of competent jurisdiction (the “Dispute”);
and

 

WHEREAS, the Parties have agreed to: (1) resolve the claim(s) or potential
counterclaims; and (2) execute mutual releases as set forth herein such that any
and all unforeseen, unanticipated and consequential damages or claims are waived
and released whether accrued, accruing or yet to be accrued up to and including
the date hereof subject only to the terms and conditions as specified herein;
and

 

WHEREAS, Buyers desire to purchase from MCPI and MCPI desires to sell to the
Buyers, one-hundred percent (100%) of MCPI’s total interest (if any) in the
Stores and Medical Management Systems, Inc., an Oregon corporation (“MMS”); and

 

WHEREAS, Buyers also desire to acquire the trademark “Medication Station” from
MCPI; and

 



 1 

 

 

 

WHEREAS, the Parties deem it to be in their best interest to enter into this
Settlement, General Release Of Claims, and Interest Transfer Agreement (the
“Settlement Agreement”) on the terms and conditions set forth below; and

 

NOW, THEREFORE, in consideration of the mutual covenants to buy and sell and the
performance thereof expressed herein by the parties, and other good and valuable
consideration, the receipt of which is hereby acknowledged, each of the Parties
does hereby bind themselves, their heirs, executors, administrators, and
assigns, and hereto agree as follows:

 

SETTLEMENT AGREEMENT

 

1.Settlement. MCPI agrees to release any and all claims, as further described in
Section 2 below, against the Buyers in exchange for the Buyers agreeing to
reduce the principal sum of the Loan owed to Bendor by $342,695.47 (the “Loan
Reduction”), representing the sum MCPI alleges is due it in connection with its
prior management of the Stores, in accordance with the following terms and
conditions. Said Loan Reduction shall represent payment in full for all claims
relating to the Dispute. Upon execution of this Agreement, the Parties shall
execute a revised Promissory Note in the principal amount of $752,694.10 (the
“New Note”), the amount remaining after deducting the Loan Reduction. Attached
hereto and incorporated herein by this reference as Exhibit “A” is a copy of the
revised Promissory Note

a.Purchase and Sale of the Stores by Stidham and MCPI

                                                  i.      Stidham shall purchase
from MCPI, and MCPI shall sell to Stidham, 100% interest of MCPI’s interest in
the Stores (if any) and MMS as well as the assignment of the “Medication
Station” trademark for the aggregate purchase price of $25,000.00, to be paid at
Closing through a reduction of the New Note.

                                                ii.      The purchase of the
Stores shall include the entities known as The Medication Station, Medication
Station I and Medication Station II, and Medical Management Systems, Inc., all
Oregon corporations in good standing. MCPI will execute all documents necessary
to reflect the transfer of the Stores to Stidham.

c.Closing

 



 2 

 

 

i.Closing shall be deemed to have occurred upon execution of the Settlement
Agreement by all the Parties.

 

ii.At Closing, MCPI will no longer be considered to be a manager of the Stores
and will cease to operate as such. It will have no further right, title or
interest in the Stores and all its right, title and interest to any Store prior
to Closing shall no longer exist. From and after Closing, the Stores shall be
owned by Stidham.

2.Releases.

a.MCPI, for itself and its past, present and future administrators, agents,
assigns, attorneys, executors, heirs, insurers, parents, partners, predecessors,
representatives, servants, subsidiaries, successors, transferees, underwriters,
clients, customers, and all persons acting by, through, under or in concert with
any of them, and each of them, hereby releases and discharges:

                                                     i.      Buyers, their past,
present and future administrators, agents, assigns, attorneys, executors, heirs,
insurers, parents, partners, predecessors, representatives, servants,
subsidiaries, successors, transferees, underwriters, clients, customers, and
each of them; and

                                                   ii.      all persons acting
by, through, under or in concert with any of them of and from any and all
actions, causes of action, claims, costs, damages, debts, demands, expenses,
liabilities, losses and obligations of every nature, character and description,
known or unknown, suspected or unsuspected, actual or contingent, which the
releasing party now owns or holds, or has at any time heretofore owned or held,
or may at any time hereafter own or hold, by reason of any matter, cause or
thing whatsoever incurred, done, omitted or suffered to be done arising out of,
or which may hereafter be claimed to arise out of, related to or in any way
directly or indirectly connected with the Dispute or any matters related to the
Stores (all such released or discharged items, collectively, the “MCPI Released
Claims”).

b.Bendor and Stidham, for themselves and their past, present and future
administrators, agents, assigns, attorneys, executors, heirs, insurers, parents,
partners, predecessors, representatives, servants, subsidiaries, successors,
transferees, underwriters, clients, customers, and all persons acting by,
through, under or in concert with any of them, and each of them, hereby releases
and discharges:

                                                  i.         MCPI, its past,
present and future administrators, agents, assigns, attorneys, executors, heirs,
insurers, parents, partners, predecessors, representatives, servants,
subsidiaries, successors, transferees, underwriters, clients, customers, and
each of them; and



 3 

 



                                                ii.         all persons acting
by, through, under or in concert with any of them of and from any and all
actions, causes of action, claims, costs, damages, debts, demands, expenses,
liabilities, losses and obligations of every nature, character and description,
known or unknown, suspected or unsuspected, actual or contingent, which the
releasing party now owns or holds, or has at any time heretofore owned or held,
or may at any time hereafter own or hold, by reason of any matter, cause or
thing whatsoever incurred, done, omitted or suffered to be done arising out of,
or which may hereafter be claimed to arise out of, related to or in any way
directly or indirectly connected with the Dispute or any matters related to the
Stores (all such released or discharged items, collectively, “Buyers’ Released
Claims”). The MCPI Released Claims and Buyers Released Claims are collectively
referred to herein as the “Released Claims”.

 

3.                  Representation and Warranties of MCPI. MCPI hereby
represents and warrants to Buyers that:

a.MCPI is a Nevada corporation with full power and authority to enter into this
Settlement Agreement and to carry out its obligations hereunder. The execution,
delivery, and performance by MCPI of this Settlement Agreement has been duly
authorized by MCPI and this Settlement Agreement is legally binding upon MCPI in
accordance with its terms;

b.The execution, delivery, and performance by MCPI of this Settlement Agreement
and the transactions contemplated thereby will not (i) violate the provisions of
any order, judgment, or decree of any court or other governmental agency or any
arbitrator applicable to MCPI or its Articles of Incorporation or Bylaws; or
(ii) result in a material breach of or constitute (with due notice or lapse of
time or both) a material default under any contract or agreement to which MCPI
is a party or by which MCPI is bound; and

c.MCPI is a beneficial and record holder of an interest in the Stores, and upon
consummation of the transactions contemplated by this Agreement, MCPI shall have
transferred to Buyers and Buyers shall have obtained from MCPI all right, title
and interest in the Stores, free and clear of any and all liens, mortgages,
hypothecations, collateral assignments, charges, encumbrances, title defects,
security interests or claims (whether recorded or unrecorded) of any kind.

  

 4 

 



4.         Representations and Acknowledgements of the Parties. Each of the
Parties acknowledge that there is a risk that subsequent to the execution of
this Agreement, one or more Parties will incur or suffer loss, damages or
injuries which are in some way caused by or related to the Released Claims, but
which are unknown and unanticipated at the time this Agreement is signed. All
parties do hereby assume the above-mentioned risk and understand that this
Agreement SHALL APPLY TO ALL UNKNOWN OR UNANTICIPATED RESULTS OF THE
TRANSACTIONS AND OCCURRENCES DESCRIBED ABOVE, AS WELL AS THOSE KNOWN AND
ANTICIPATED, each of the Parties acknowledges in executing the releases (the
“Releases”) contained in this Agreement, that each does so with full knowledge
of any and all rights and benefits that each might otherwise have had , and
each, upon the advice of counsel, hereby waives and relinquishes any and all
such rights and benefits. Each of the Parties acknowledges and agrees that this
waiver is an essential and material term hereof, without which this Agreement
(including, without limitation, the Releases) would not have been entered into.

 

Each of the Parties further acknowledges that each may hereafter discover facts
different from or in addition to those known or believed to be true with respect
to the Released Claims. Each of the Parties agrees that the Releases shall be
and shall remain effective in all respects, notwithstanding any such different
or additional facts, or any facts which are intentionally concealed from either
party by the other. In this regard, and without limitation, each of the Parties
declares that it realizes that it may have damages it presently knows nothing
about and that, as to them, they have been released pursuant to the Releases.
Each of the Parties further declares that it understands that the parties being
released would not have agreed to compromise their respective claims if the
Releases did not cover damages and their results which may not yet have
manifested themselves or which may be unknown or not anticipated at the present
time.

 

5.         Miscellaneous.

a.The Releases shall not be deemed an admission by any of the Parties of any
sort. No right shall inure to any third party from the obligations,
representations and agreements made or reflected herein.

b.Each of the Parties represents and warrants that it alone is the owner of the
Released Claims, that it has not heretofore assigned or transferred, nor
purported to assign or transfer to any third party, and is not aware of any
third party, who might assert some interest in any of the Released Claims. Each
Party further agrees to indemnify, defend and hold harmless the other from all
liability, claims, demands, damages, costs, expenses and attorneys’ fees
incurred by the other Party as a result of any third party asserting any such
assignment or transfer of any such interest, right or claim.

 

 



 5 

 

 

c.Each of the Parties acknowledges that it has read this Agreement, has been, or
has had the opportunity to be, represented by independent counsel of their own
choice in connection with the circumstances leading up to the execution of the
Releases, understands the terms, conditions and consequences of the Releases,
and is freely and voluntarily entering into the Releases.

d.By execution of this Release, each releasing party represents and warrants to
the released party that no Claim that he, she or it has, had, might have or
might have had in the past against any person or entity released hereby, has
previously been conveyed, assigned, or in any manner transferred, in whole or in
part, to any third party. Each releasing party expressly represents and warrants
to the other that he, she or it has full authority to enter into this Release
and to release any and all Claims he, she or it now has, had, might have or
might have had in the past against each person or entity released hereby.

e.It is expressly understood and agreed that the terms of this Agreement are
contractual and not merely recitations and that the agreements herein contained
are to compromise doubtful and disputed Claims, avoid litigation, and buy peace
and that no releases or other consideration given shall be construed as an
admission of liability, all liability being expressly denied by each released
party hereto.

f.Each of the parties hereto hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced, any proceeding of any kind against the
other party hereto or any other party released hereunder based upon any matter
purported to be released hereby.

g.It is further understood and agreed that this Agreement and the other
agreements referenced herein by and between the Parties contain the entire
agreement between the parties and supersedes any and all prior agreements,
arrangements, or understandings between the parties relating to the subject
matter hereof. No oral understandings, statements, representations, warranties,
promises, or inducements contrary to the terms of this Agreement or otherwise
not contained in this Agreement exist. This Agreement cannot be changed or
terminated except in writing signed by all parties hereto. The rights, duties
and obligations of the Parties under this Agreement shall operate independently
of any other relationship, contractual or otherwise, between the Parties.

h.This Agreement shall be construed in all respects in accordance with the
internal laws of the State of Texas applicable to agreements made and to be
performed entirely within Texas. Any dispute which relates to the subject matter
hereof, or arises herefrom, shall be resolved in Dallas County, Texas.

 

 



 6 

 

 

i.By execution of this Agreement, each Releasor warrants and represents that he
understands that this is a full, final, and complete settlement with each party
released hereby of all known and unknown Claims relating to the Dispute. The
Releases are not conditioned upon the occurrence or nonoccurrence of any event
or the granting of any consent or approval or related to or dependent upon any
other event or any agreement or business transaction between the Parties.

j.This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective heirs, successors, representatives, assigns,
affiliates, agents, shareholders, directors, employees and attorneys, past and
present, and each of them.

k.If any court of competent jurisdiction holds any provision of this Agreement
invalid or unenforceable, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable. This Agreement and all transactions
contemplated hereby shall be governed by, construed and enforced in accordance
with the laws of the State of Texas. The parties agree to submit to the personal
jurisdiction and venue of a court of subject matter jurisdiction located in the
State of Texas, City of Dallas.

l.THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND
THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF
THE CONTEMPLATED TRANSACTIONS.

m.Any notice or other communication required or permitted hereunder shall be in
writing and shall be deemed to have been duly given on the date of service if
served personally or five days after mailing if mailed by first class United
States mail, certified or registered with return receipt requested, postage
prepaid, and addressed to the last known address of the Parties.

n.This Agreement may be signed in one or more counterparts, each of which shall
constitute an original but all of which, when taken together, shall constitute
one and the same agreement. If this Agreement is executed in counterparts, then
each Party shall execute sufficient counterpart signature pages for each Party,
ultimately, to be provided with an originally executed counterpart signature
page from each Party.

 



 7 

 

 



o.Each gender shall include the other genders whenever the context may require
in this Agreement.

p.Each of the individuals whose signature appears below hereby represents and
warrants that he or she has actual authority to enter into this Agreement.

q.Each party shall bear his or her own costs and attorneys' fees.

 

[Signatures continue on next page]

 

 

 

 

 

 

 

 

 

 

 



 8 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



   

 

 

MCPI, INC.

 

 

 

By: /s/ R. Wayne Duke

R. Wayne Duke, President

 

 

 

BENDOR INVESTMENTS, LTD.

 

 

By:/s/ Charles Stidham

Charles Stidham, President

 

 

 

CHARLES STIDHAM

 

 

 

/s/ Charles Stidham

Charles Stidham

 

 

 



 9 

